DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11-17 are pending.
Claims 1-9 and 11-17 are allowed.

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Sharon), alone or in combination fails to teach causing multiple intentionally generated, mutually synchronous physical stimuli in the electric power grid at multiple locations of the electric power grid; obtaining, while the one or more physical stimuli is effective, multiple sets of measurement data associated said multiple locations of the electric power grid; computing said grid strength for each of the multiple locations of the electric power grid on the basis of the multiple sets of measurement data; and forming the correlation by using machine learning and said grid strength of each of the multiple locations of the electric power grid as training data for the machine learning, in combination with other elements of the claim. Claims 12 and 15 have similar limitations and therefore are allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119